Citation Nr: 1242991	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a hip disability.  

2.  Service connection for a hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and observer (spouse) B.B.



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied reopening the claim for service connection for a hip disability.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a hip disability.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for a hip disability has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the hip disability as encompassing the first two issues listed on the title page.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in September 2012.  A transcript of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of January 2008, the RO denied service connection for a hip disability; this decision is final.

2.  The evidence added to the record since the January 2008 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a hip disability.  


CONCLUSION OF LAW

Subsequent to the final January 2008 rating decision, new and material evidence has been presented to reopen the claim of service connection for a hip disability.  38 U.S.C.A. § 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a hip disability in a January 2008 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The evidence of record at the time of the January 2008 RO decision included service treatment reports and VA medical records.  Service treatment reports reflect that the Veteran sustained injures to the left elbow from a fall that occurred during cargo net training in August 1953 and he was initially treated for left elbow and arm injuries in service in August 1953.  He was also subsequently treated for these injuries in October 1953 at the infirmary and was then transferred to the Tripler Army Hospital.  A November 1954 separation examination revealed normal findings of the lower extremities on clinical evaluation and the Veteran was found to be qualified for release from active duty.  VA medical records from January 1955 to January 2008 reflect that the Veteran was initially treated for complaints of bilateral hip pain in May 2007, wherein he was diagnosed with bilateral hip discomfort with a finding of suspect traumatic arthritis.  In July 2007, the Veteran sustained an injury to the right lower extremity when getting out of the shower, however, only the right knee, leg, ankle and foot were treated for non-orthopedic injuries.  A July 2007 VA outpatient treatment report reflects the Veteran reported having chronic bilateral hip pain for years.  He was issued a walker and cane in November 2007.  The Veteran was subsequently treated for and diagnosed with bilateral hip discomfort with a finding of suspect traumatic arthritis and bilateral hip and buttock pain.  

The new evidence of record submitted after the January 2008 RO decision includes private and VA medical records and the Veteran's sworn testimony at a Travel Board hearing.  Private medical records from September 2009 only reflect physical therapy treatment for the Veteran's left shoulder and no complaints or treatment of the hips was noted.  VA outpatient treatment records from April 2008 to November 2009 reflect that the Veteran was treated for and diagnosed with bilateral hip discomfort with a finding of suspect traumatic arthritis.  At a September 2012 Travel Board hearing, the Veteran testified that he sustained injuries from a fall during his active service while performing cargo net training.  He reported that, while he was treated for the left elbow during his active service, he also had pain in the hip and back which he complained of but was never treated for at that time.  The Veteran testified that his hip pain began during his active service during this initial injury and has continued since that time.  He reported he was treated by a private physician after service in 1954, although he died 20 years ago, and that he continued treating his hip with self-medication, including hot baths and creams.  Finally, the Veteran testified he had not had any other injuries to the hips, including falls or car accidents, and that he was currently treated at VA for his hips.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's hip disability and relates to unestablished facts that are necessary to substantiate his claim for service connection for a hip disability.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the Veteran's sworn testimony indicating both a hip injury in service from the fall that was documented during active service and a continuity of hip pain since that time.  The Board finds the Veteran's statements are presumed credible for the purposes of reopening the claim.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final January 2008 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a hip disability.  Therefore, the Veteran's claim for service connection for a hip disability is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a hip disability is reopened; and the appeal is granted to this extent only.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a hip disability must be remanded for further development.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As noted above, service treatment reports reflect that the Veteran sustained injures to the left elbow from a fall that occurred during cargo net training in August 1953 and he was initially treated for left elbow and arm injuries in service in August 1953.  He was also subsequently treated for these injuries in October 1953 at the infirmary and was then transferred to the Tripler Army Hospital.  A November 1954 separation examination revealed normal findings of the lower extremities on clinical evaluation and the Veteran was found to be qualified for release from active duty.  

VA medical records from January 1955 to November 2009 reflect that the Veteran was initially treated for complaints of bilateral hip pain in May 2007 wherein he was diagnosed with bilateral hip discomfort with a finding of suspect traumatic arthritis.  He has been subsequently treated for and diagnosed with bilateral hip discomfort with a finding of suspect traumatic arthritis and bilateral hip and buttock pain.  In July 2007, the Veteran sustained an injury to the right lower extremity when getting out of the shower, however, only the right knee, leg, ankle and foot were treated for non-orthopedic injuries.  A July 2007 VA outpatient treatment report reflects the Veteran reported having chronic bilateral hip pain for years.  He was issued a walker and cane in November 2007.  

At a September 2012 Travel Board hearing, the Veteran testified that he sustained injuries from a fall during his active service while performing cargo net training.  He reported that, while he was treated for the left elbow during his active service, he also had pain in the hip and back, which he complained of but was never treated for at that time.  The Veteran testified that his hip pain began during his active service during this initial injury and has continued since that time.  He reported he was treated by a private physician after service in 1954, although he died 20 years ago, and that he continued treating his hip with self-medication, including hot baths and creams.  Finally, the Veteran testified he had not had any other injuries to the hips, including falls or car accidents, and that he was currently treated at VA for his hips.  

The Veteran's testimony is consistent with the service records demonstrating he did sustain a fall during cargo net training.  The Board notes that the Veteran is competent to report on events that are capable of lay observation, specifically in this case, he is competent to report on his fall in service and the continued symptoms of hip pain since that time.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran competently and credibly testified as to experiences he witnessed during his active service and the continuity of hip pain since that time.  Id.; see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

In this case, in considering the service records demonstrating the Veteran was involved in a fall during cargo net training, the current diagnosis of bilateral hip discomfort with suspect traumatic arthritis and the Veteran's competent and credible testimony of a continuity of hip pain since the fall in active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current hip disability which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from November 2009, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from November 2009 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The AMC/RO should document whether or not these documents were available.  

2.  After the above development is completed, the AMC/RO should schedule the Veteran for a VA orthopedic examination of the Veteran's hip disability by an appropriate examiner, to determine the current nature and etiology of the Veteran's hip disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  Please note, the Veteran is competent to attest to the continuity of symptoms since his active service and his statements have been found to be credible.  

The examiner is asked to answer the following:  

(a).  Please specify the diagnosis or any current hip disability.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hip disability:  (i) had its onset during the his period of active duty from February 1952 to November 1954; or, (ii) that such disability was caused by any incident or event that occurred during such period (i.e. the fall during cargo net training).  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence, including the service treatment reports and the post service diagnosis of bilateral hip discomfort, suspect traumatic arthritis.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


